Berry, J.
Notwithstanding a conflict of testimony, there is sufficient evidence in this case having a reasonable tendency to show that plaintiff was owner of the property in controversy, and entitled to its possession. There is also like evidence that, at the time of its seizure in the present action of claim and delivery, the property was in the actual physical possession of the defendant. It was in a building belonging to him, and of which, as the evidence tends to show, he kept the key, and had control. The fact that, in these circumstances, he was keeping the property for another person, does not, in an action of this kind, alter the fact that he was in actual physical possession of it, and therefore a proper defendant.
Judgment affirmed.